Citation Nr: 1235993	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  12-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Whether the debt in the amount of $145,792.60 for overpayment of VA monetary benefits is valid.

2.  Entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $145,792.60.

(The issues of entitlement to additional VA monetary benefits for S.M. as a dependent spouse as well as entitlement to service connection for posttraumatic stress disorder (PTSD), varicose veins of the left leg, a lung disability, and a left foot disability will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2011, VA sent the Veteran a letter informing him that he had been identified as a fugitive felon because he was the subject of an outstanding felony warrant. This letter informed the Veteran of the specific information concerning the warrant and asked him to clear the warrant within 60 days.  The Veteran was further informed that if VA did not receive evidence establishing that the warrant had been cleared within 60 days of the date of the letter, VA was required to stop his compensation benefits effective as of February 1, 2002, which was the date the warrant in question was issued.  The Veteran did not respond to the September 2011 letter, and in a December 2011 decision, his compensation benefits were terminated effective from February 1, 2002 until June 7, 2011, the date the warrant was cleared.  This action resulted in an overpayment of VA compensation in the amount of $145,792.60.  
The Veteran subsequently requested a waiver of his debt.  He stated that repaying his debt would create a financial hardship.  He submitted a December 2011 financial status report which reflected monthly income of $561.00 from his Social Security Income and $2,673.00 from his VA benefits.  He indicated that he had the following monthly expenses: $700.00 for rent, $500.00 for food, $400.00 for utilities, $619.00 for car payments, $770.00 in credit card payments, $250.00 for furniture rental, $200.00 for medication, and $215.00 for loan payments.  He listed his monthly expenses totaling $3,650.00.  He also listed monthly child support payment of $125.00.

In March 2012, the Veteran submitted an additional financial status report which reflected total monthly net income of $2,719.00.  He also indicated provided a summary of his expenses that differed substantially from those reported three months prior.  He reported rent of $900.00 ($200.00 more than December 2011); $650.00 for food ($150.00 more than December 2011); $600.00 for utilities and heat ($200.00 more than December 2011); and $700.00 for car payments ($81.00 more than December 2011).  He also reported medical bills totaling $120.00, credit card payments totaling $515.00, furniture rental of $200.00, medication of $50.00, and $200.00 for credit union payments.  He listed his monthly expenses totaling $4000.00.

The Veteran was awarded VA compensation benefits while he was a fugitive felon. He was paid $145,792.60 before he cleared his outstanding felony warrant.  Section 505 of Public Law 107-103 prohibits the payment of VA benefits to beneficiaries while they are fugitive felons.  However, the Board observes that in a statement dated September 2011, the Veteran contested the validity of the debt owed towards VA.  Specifically, he contended that he was not a fugitive felon as his felony charge was reduced to a misdemeanor.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Crucially, the agency of original jurisdiction (AOJ) has not adjudicated the issue of whether the debt in the amount of $145,792.60 for overpayment of VA monetary benefits is valid.  The Board therefore finds that remand of the Veteran's validity of debt claim is warranted for adjudication by the AOJ.  

The Board also observes that, as indicated above, the Veteran has provided contradictory information as to his monthly expenses.  See the Veteran's financial status reports dated December 2011 and March 2012.  Moreover, the evidence of record is absent any bills pertaining to the Veteran's claimed monthly expenses for his credit cards, food, medicine, utilities, credit union payments, and furniture rental.  As such, on remand, the AOJ should contact the Veteran and request that he provide an updated financial status report with copies of supporting documentation for the monthly expenses.   

The claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $145,792.60 is inextricably intertwined with the claim of whether the debt in the amount of $145,792.60 for overpayment of VA monetary benefits is valid.  In other words, development of the Veteran's validity of debt claim may impact his waiver of overpayment claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the Veteran and request that he provide an updated financial status report as well as copies of bills of his monthly expenses.  

2. The RO should thereafter adjudicate the Veteran's claim of whether the debt in the amount of $145,792.60 for overpayment of VA monetary benefits is valid.  Notice of the decision and appellate rights should be provided to the Veteran and his representative. 

3. Following adjudication of the Veteran's validity of debt claim, the RO should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $145,792.60 in light of all pertinent evidence and legal authority.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



